United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3651
                         ___________________________

                             United States of America

                                        Plaintiff Appellee

                                          v.

                    Jaktine Alphonso Moore, also known as Jak

                                      Defendant Appellant
                                   ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                              Submitted: June 15, 2020
                               Filed: August 12, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.

       In 2010, Jaktine Alphonso Moore was found guilty of conspiracy to distribute
and possess with intent to distribute 50 grams or more of cocaine base in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. He was sentenced to life imprisonment,
the statutory mandatory minimum under 21 U.S.C. § 841(b)(1)(A), because he
previously had been convicted of two serious drug felony offenses. We affirmed
Moore’s sentence. United States v. Moore, 411 Fed App’x 922, 923 (8th Cir. 2011)
(per curiam). The district court1 granted Moore’s July 2019 motion to reduce his
sentence under section 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132
Stat. 5194, 5222, and imposed a sentence of 360 months’ imprisonment. We affirm.

       Moore argues that the district court did not adequately consider the 18 U.S.C.
§ 3553(a) sentencing factors because it “adjudicated Moore’s motion without a
hearing, oral argument, or documentary evidence.” See Appellant’s Br. 9. “A district
court can conduct a complete review without a hearing,” however. United States v.
Williams, 943 F.3d 841, 844 (8th Cir. 2019); see also United States v. Moore, 963
F.3d 725, 728 (8th Cir. 2020) (explaining that review under section 404 means only
that “a district court considered [petitioner’s] arguments in the motion and had a
reasoned basis for its decision” (alteration in original) (internal quotations and
citation omitted)). The district court’s order states that it had “carefully considered
all the statutory sentencing factors,” noting that Moore had participated in a drug
education program and that the sentences of some of Moore’s co-conspirators were
lower than Moore’s. See D. Ct. Order of Oct. 22, 2019, at 4-5. The court weighed
those factors against the quantity of drugs attributed to Moore in the conspiracy, his
obstruction of justice, his lengthy criminal history, and his possession of
amphetamine while in prison. In light of these aspects of Moore’s record, we
conclude that the district court did not abuse its discretion in sentencing him to 360
months’ imprisonment. See Williams, 943 F.3d at 843 (standard of review);United
States v. King, 898 F.3d 797, 810 (8th Cir. 2018) (“The district court’s decision not
to weigh mitigating factors as heavily as [a defendant] would have preferred does not
justify reversal.” (internal quotations and citation omitted)). The sentence not being
substantively unreasonable, it is affirmed.
                         ______________________________

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-